UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

EMILIANO DE JESUS PORTILLO, et al., :
                                    :
     Plaintiffs,                    :               Civil Action No.: 20-49 (RC)
                                    :
     v.                             :               Re Document No.: 32
                                    :
SMITH COMMONS DC, LLC, et al.,      :
                                    :
     Defendants.                    :

                                MEMORANDUM OPINION

           GRANTING PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT

                                     I. INTRODUCTION

       This matter comes before the Court on Plaintiffs’ Motion for Default Judgment pursuant

to Federal Rule of Civil Procedure 55(b)(2). Plaintiffs, four restaurant employees, seek monetary

relief from their former managers for unpaid wage claims brought under the Fair Labor

Standards Act (“FLSA”), 29 U.S.C § 201 et. seq., the District of Columbia Minimum Wage Act

(“DCMWA”), D.C. Code § 32-1001 et. seq., and the District of Columbia Wage Payment and

Collection Law (“DCWPCL”), D.C. Code § 32-1301 et. seq. 1 Plaintiffs move for a default

judgment in the amount of $51,874.30 comprised of the following sums: $35,161.52 in unpaid

wages and liquidated damages, and $16,174.00 in attorney’s fees, and $284.84 in costs. Upon

review of the record and all relevant documents, the Court GRANTS Plaintiffs’ motion, as they

have met their burden. However, the Court adjusts the damages award to correct several



       1
         Plaintiffs requested unpaid safe and sick leave damages pursuant to the District of
Columbia Accrued Safe and Sick Leave Act (“ASSLA”) in the Amended Complaint. See First
Am. Compl. at 15, ECF No. 7. However, they have not calculated or moved for damages in the
present motion for default judgment, therefore, the Court will not consider damages for unpaid
safe and sick leave. See generally Pls.’ Mot. for Default J., ECF No. 32


                                               1
calculation errors. 2 Accordingly, judgment will be entered against Defendants in the amount of

$33,705.12, plus an additional $15,618.44 in attorneys’ fees and costs.

                                 II. FACTUAL BACKGROUND

       Plaintiffs Emiliano De Jesus Portillo, William Castaneda Tejada, Angel Romero, and

Johanna Loaeza (collectively “Plaintiffs”), seek default judgment against their former managers,

Defendants Ronald F. McNeill and Kamal Chanaka (collectively “Defendants”). Plaintiffs were

employed as kitchen laborers at the restaurant Smith Commons DC, LLC, located in

Washington, D.C., for various periods from 2015 to 2019. See First Amended Compl. (“Am.

Compl.”) ¶¶ 9, 13, 25, 37, 44, ECF No. 7. During their employment, Plaintiffs performed

several functions including food preparation, sanitation, and service. See Pls.’ Mot. for Default

J. (“Pls.’ Mot. II”) at 2, ECF No. 32. Plaintiffs assert that Defendants routinely failed to pay

them adequate minimum wage and overtime wages. See Am. Compl. ¶ 2. Also, Plaintiffs allege

that despite frequently working over 40 hours a week, they were paid in cash at a rate below their

hourly rate instead of Defendants appropriately paying overtime wages calculated at one and a

half times Plaintiffs’ regular hourly rate. See Pls.’ Mot. II at 2.

       On January 9, 2020, Plaintiffs Portillo, Romero, and Tejada filed suit against the

restaurant Smith Commons, its owner Jerome Bailey, and managerial employees Mr. McNeill

and Mr. Chanaka. See Compl. ¶¶ 2, 9, 10, 11, ECF No. 1; id. at 14. Plaintiffs’ counsel served a

copy of the original complaint and summons on all Defendants. See Serv. Doc., ECF Nos. 2–6

(noting service completed by January 22, 2020, as to all Defendants). On January 30, 2020,


       2
         The Court notes that this is Counsel’s second unpaid wage suit before this Court with
erroneous calculations, which hinders the Court’s ability to efficiently resolve these matters. See
Zaldaña v. Morrogh, No. 20-cv-3810, 2022 WL 203471, at *6 (D.D.C. Jan. 24, 2022). The
Court encourages counsel to be more precise with damages calculations that are filed with the
Court in the future.


                                                   2
Plaintiffs filed an amended complaint which joined Plaintiff Loaeza to the suit. See Am. Compl.

¶ 8. The amended complaint added new claims for unpaid minimum and overtime wages by

Plaintiff Loaeza against all Defendants. Id. ¶¶ 52–55.

       On May 22, 2020, Plaintiffs voluntarily dismissed their claims against Defendants Bailey

and Smith Commons, leaving only the two Smith Commons managers, Mr. Chanaka and Mr.

McNeill, remaining as Defendants in the action. See Notice Vol. Dismissal at 1, ECF No. 10.

As such, Plaintiffs’ Motion for Default Judgment is brought against only Defendants Mr.

Chanaka and Mr. McNeill. See Pls.’ Mot. II at 2. 3

       On August 7, 2020, after eight months elapsed without the Defendants responding to the

ongoing litigation, the Clerk entered default as to both Defendants. See Clerk’s Entries of

Default, ECF Nos. 15–16. Plaintiffs sought default judgment on their claims, but the Court

denied such relief because Plaintiffs had failed to effect proper service of process of the amended



       3
          A payment made by defendants “in compensation of a claim for a harm for which others
are liable as tortfeasors diminishes the claim against the tortfeasors” regardless of whether or not
the settled defendants are liable to the plaintiff. Restatement 2d of Torts § 885 (1979). The
remaining defendants are entitled to a credit to offset the damages even if the settled defendants
were not found joint and severally liable because under the “one satisfaction rule” a plaintiff is
limited to “one recovery for a single injury.” Berg v. Footer, 673 A.2d 1244, 1249 (D.C. 1996);
see United States v. Honeywell Int’l, Inc., 502 F. Supp. 3d 427, 484 (D.D.C. 2020); Snowden v.
D.C. Transit Sys., Inc., 454 F.2d 1047, 1048 (D.C. Cir. 1971). But this must be raised as an
affirmative defense by the remaining defendants. See, e.g., Minix v. Canarecci, 597 F.3d 824,
830 (7th Cir. 2010) (finding that plaintiff’s settlement with one defendant “merely gives the
remaining defendants a possible defense that, should they be found liable, [plaintiff] is precluded
from recovering additional compensatory damages from them” if the settlement fully
compensated the plaintiff’s injury). However, Defendants’ default demonstrates that they failed
to raise this affirmative defense, therefore, the Court will not address this issue further.
         Additionally, in a similar case where two of the defendants were dismissed before entry
of final judgment, the court allowed plaintiff’s counsel to adjust the attorney’s fees and costs
down to account for excluding the time spent on work regarding the dismissed defendants. See
Al-Quraan v. 4115 8th St. NW, LLC, 123 F. Supp. 3d 1, 3 (D.D.C. 2015). Here, such an
adjustment would not be necessary because the attorney’s fees and costs did not begin until June
2020, while the claims against the other defendants were dismissed in May 2020. In considering
both of these issues, it is not necessary to alter the damages analysis in this case.


                                                 3
complaint pursuant to Rule 4 of the Federal Rules of Civil Procedure. See generally Pls.’ Mot.

for Default J., ECF No. 18; Portillo v. Smith Commons DC, LLC, No. 20-cv-49, 2021

WL3287741, at *1–4 (D.D.C. Aug. 2, 2021). As a result, Plaintiffs filed a motion for

reconsideration requesting that the Court allow them to effect service of process pursuant to

Federal Rule of Civil Procedure 5 as opposed to Rule 4, because Defendants received a summons

when service of the original complaint was effectuated. See Pls.’ Mot. Reconsideration

(“Recons. Mot.”) at 1, ECF No. 21. The Court denied the Motion for Reconsideration on the

grounds that Rules 4 and 5 require a new summons to be served under the circumstances with the

amended complaint. Portillo v. Smith Commons DC, LLC, No. 20-cv-49, 2021 WL 5987007, at

*4 (D.D.C. Dec. 16, 2021).

       Accordingly, Plaintiffs properly served the amended complaint and summons on both

Defendants in January 2022. See Affidavit of Process Server (“Aff. of Process Server for

Chanaka”), ECF No. 26; Affidavit of Process Server (“Aff. of Process Server for McNeill”),

ECF No. 27. Despite that service, Defendants have still failed to appear or file an answer. On

May 3, 2022, Plaintiffs filed an Affidavit in Support of Default, requesting that the Clerk of

Court enter default against Defendants. Aff. in Supp. of Default, ECF No. 28. The Clerk

entered default as to both Defendants on May 4, 2022. See Clerk’s Entries of Default, ECF. Nos.

30–31. Now, after entry of default, Plaintiffs have renewed their motion for default judgment

against Defendants Mr. McNeill and Mr. Chanaka pursuant to Federal Rule of Civil Procedure

55(b)(2). See generally Pls.’ Mot. II. Because Defendants have remained unresponsive to both

the Clerk’s default and Plaintiffs’ Motion for Default Judgment, Default Judgment will be

entered against Defendants Mr. McNeill and Mr. Chanaka.




                                                 4
                                     III. LEGAL STANDARD

       Plaintiffs seek a default judgment based on Defendants’ failure to respond. The Court

may appropriately enter a default judgment pursuant to Rule 55 of the Federal Rules of Civil

Procedure if Defendants are an “‘essentially unresponsive party’ whose default is ‘plainly

willful, reflected by its failure to respond to the summons or complaint, the entry of default, or

the motion for default judgment.’” Carazani v. Zegarra, 972 F. Supp. 2d 1, 12 (D.D.C. 2013)

(citation omitted).

       After the Court grants a default judgment to establish a defendant’s liability, the court is

still “required to make an independent determination of the sum to be awarded unless the amount

of damages is certain.” Int’l Painters & Allied Trades Indus. Pension Fund v. R.W. Amrine

Drywall Co., Inc., 239 F. Supp. 2d 26, 30 (D.D.C. 2002). To make such a determination, a court

has discretion to not conduct an evidentiary hearing if it can establish a basis for the damages

amount through detailed affidavits or other documentary evidence. Buckley v. Paperboy

Ventures, LLC, 869 F. Supp. 2d 9, 11 (D.D.C. 2012); see also Int’l Painters, 239 F. Supp. 2d at

30 (noting that an evidentiary hearing may not be necessary if damages can “be calculated with

relative simplicity”). Because it is satisfied that Plaintiffs have established a basis for the

requested damages amount through detailed affidavits and other documentary evidence, the

Court will determine liability and damages without holding an evidentiary hearing.

                                          IV. ANALYSIS

                                              A. Liability

       The Court will enter default judgment only if the defendant is a “‘totally unresponsive’

party who[] . . . demonstrates plainly willful behavior.” Sanchez v. Devashish Hosp., LLC, 322

F.R.D. 32, 36 (D.D.C. 2017) (citing Boland v. Yoccabel Constr. Co., 293 F.R.D. 13, 17 (D.D.C.




                                                   5
2013)). Thus, when a defendant makes no attempt to “set aside the default” or disclose a

“meritorious defense,” the threshold for default judgment has been met. See id. (citation

omitted). Moreover, a default judgment “establishes the defaulting party’s liability for the well-

pleaded allegations of the complaint.” Boland v. Elite Terrazzo Flooring, Inc., 763 F. Supp. 2d

64, 67 (D.D.C. 2011). Defendants were summoned and properly served by January 27, 2022.

See Summons, ECF No. 25; Aff. of Process Server for Chanaka; Aff. of Process Server for

McNeill. Given that both Mr. Chanaka and Mr. McNeill have failed to respond to the Summons,

Amended Complaint, Entry of Default, or Plaintiffs’ Second Motion for Default Judgment, the

Court accepts Plaintiffs’ well-pleaded allegations in the Amended Complaint and the statements

in their affidavits as conceded. Thereby, the Court finds entering a default judgment against

Defendants appropriate and finds them to be jointly and severally liable. See Ventura v. Bebo

Foods, Inc., 738 F. Supp. 2d 8, 34–35 (D.D.C. 2010) (“[I]f the facts establish that the employee

is employed jointly by two or more employers, . . . all joint employers are responsible, both

individually and jointly, for compliance with all the applicable provisions of the [FLSA] . . . and

by extension the DCWPCL.” (citations omitted)).

       First, Plaintiffs allege that Defendants are “employers” subject to FLSA, DCWPCL, and

DCMWA liability. See Am. Compl. ¶¶ 72–73, 80–98, 100, 106, 114, 122; see also 29 U.S.C.

§ 203(d); D.C. Code §§ 32-1002(3), 32-1301(1B). The amended complaint makes clear that

Defendants managed the restaurant where the Plaintiffs worked and that they controlled

employee pay rates and overtime policies. Am. Compl. ¶¶ 80–92. Therefore, the Defendants

qualify as Plaintiffs’ “employer” under the broad definition of the term in each statute. See 29

U.S.C. § 203(d) (“‘Employer’ includes any person acting directly or indirectly in the interest of

an employer in relation to an employee” under the FLSA); D.C. Code §§ 32-1002(3) (setting a




                                                 6
similar definition for the DCMWA), id. § 32-1301(1B) (including “individuals” in the definition

of employer under the DCPWCL); see also Ayala v. Tito Contractors, Inc., 82 F. Supp. 3d 279,

288 (D.D.C. 2015) (noting that the broad test to determine if a defendant is an employer under

the FLSA requires the court to assess “‘whether the alleged employer (1) had the power to hire

and fire the employees, (2) supervised and controlled employee work schedules or conditions of

employments, (3) determined the rate and method of payment, and (4) maintained employment

records’” (citation omitted)); Serrano v. Chicken-Out, Inc., 209 F. Supp. 3d 179, 189

(“[D]eterminations of employer or employee status under the FLSA apply equally under the

District of Columbia wage laws.” (quoting Thompson v. Linda And A., Inc., 779 F. Supp. 2d 139,

146 (D.D.C. 2011))); Ventura, 738 F. Supp. 2d at 35 n.19 (“Because the DCWPCL and FLSA

contain nearly identical provisions with respect to employers’ liability, the DCWPCL is

construed consistently with the FLSA.”).

        Second, Plaintiffs allege they are “employees” under the above-mentioned statutes.

Under the FLSA, “the term ‘employee’ means any individual employed by an employer” and to

“‘[e]mploy’ includes to suffer or permit to work.” 29 U.S.C. §§ 203(e)(1), (g). Further,

“employee” is defined nearly identically under the DCWPCL and DCMWA. See D.C. Code

§ 32-1301(2) (“‘Employee’ shall include any person suffered or permitted to work by an

employer.”); D.C. Code § 32-1002(2) (“The term ‘employee’ includes any individual employed

by an employer . . . .”).

        Because these statutory definitions are broad, the Court uses the “economic reality” test

to determine employment status, which “considers the extent to which typical employer

prerogatives govern the relationship between the putative employer and employee.” Zaldaña,

2022 WL 203471, at *4 (quoting Gallagher v. Eat to the Beat, Inc., 480 F. Supp. 3d 79, 86




                                                 7
(D.D.C. 2020)). The factors considered in the analysis of the economic reality of the employer-

employee relationship include:

       [W]hether the alleged employer (1) had the power to hire and fire the employees,
       (2) supervised and controlled employee work schedules or conditions of
       employment, (3) determined the rate and method of payment, (4) maintained
       employment records . . . [as well as] [5] the degree of control exercised by the
       employer over the workers, [6] the workers’ opportunity for profit or loss and their
       investment in the business, [7] the degree of skill and independent initiative
       required to perform the work, [8] the permanence or duration of the working
       relationship and [9] the extent to which the work is an integral part of the
       employer’s business.

Gallagher, 480 F. Supp. 3d at 86 (quoting Morrison v. Int’l Programs Consortium, Inc., 253

F.3d 5, 11 (D.C. Cir. 2001)). Here, Plaintiffs assert they were hired and fired by Defendants,

Am. Compl. ¶¶ 80–81, 89, that they were paid and supervised by Defendants, id. ¶¶ 83–87, 91–

92, and that they worked as the cooks, food runners, and kitchen laborers for Defendants’

business. Id. ¶¶ 14–15, 26–27, 38–39, 45–46. The Court concludes that these facts sufficiently

plead that Plaintiffs were Defendants’ “employees.” See Zaldaña, 2022 WL 203471, at *5.

       Also, Plaintiffs allege that Defendants violated several provisions of the FLSA,

DCWPCL, and DCMWA. Both the FLSA and DCMWA require employers to pay employees a

set minimum wage and to compensate them at least one and one-half times an employee’s

regular hourly rate for hours worked over forty hours per week. See 29 U.S.C. §§ 206(a)(1),

207(a)(1); D.C. Code §§ 32-1003(a)(5)(A)(i)–(v), (c). The DCWPCL requires employers to

make payment of all outstanding wages owed to discharged employees on the next regular

payday or within 7 days from the date of resignation, whichever is earlier. D.C. Code §§ 32-

1303(1)–(2). Plaintiffs contend that Defendants violated these provisions by refusing to

compensate them fully for their work and meet minimum wage standards. Am. Compl. ¶¶ 99–

126. These assertions are supported by detailed allegations, which are sufficient to plead




                                                8
Defendants’ statutory violations. Because Defendants have failed to respond to Plaintiffs’ well-

pleaded allegations of violations of the FLSA, DCMWA, and DCWPCL, as well as this Court’s

Entry of Default and Plaintiffs’ Motion for Default Judgment, the Court concludes that

Defendants are liable for these violations.

                                       B. Award of Damages

       Having found that Plaintiffs established liability, the Court will now determine the

appropriate amount of damages to be awarded using Plaintiffs’ detailed affidavits. Although

Plaintiffs do not provide official records, such as paystubs, documenting their pay and the exact

hours they worked, “courts are reluctant to penalize plaintiffs without documentation in cases

where employers have defaulted” because “the employer is responsible for maintaining such

records.” Reyes v. Kimuell, 270 F. Supp. 3d 30, 34–35 (D.D.C. 2017) (citing Martinez v. China

Boy, Inc., 229 F. Supp. 3d 1, 3 (D.D.C. 2016)). Additionally, “[i]t is a long-standing principle in

wage law that where an employer fails to produce records of the employee’s hours and wages,

the employee can meet [their] burden of proof by ‘produc[ing] sufficient evidence to show the

amount and extent of that work as a matter of just and reasonable inference.’” Serrano, 209 F.

Supp. 3d at 179 (quoting Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 687 (1946)).

Thus, the Court will base its damages calculations on Plaintiffs’ Motion for Default Judgment,

Exs. A–G.

       Plaintiffs’ claim for damages includes claims for unpaid regular, overtime, and minimum

wages, liquidated damages, attorneys’ fees, and costs. Pls.’ Mot. II at 6, 11. The Court

addresses each claim separately.




                                                 9
                                         1. Regular and Overtime Wages Owed

                Under the FLSA, employers are mandated to pay employees a federal minimum wage of

        at least $7.25 per hour and pay at least one and one-half times an employee’s regular hourly rate

        for any hours worked over forty hours per week. 4 29 U.S.C §§ 206(a)(1)(C), 207. Like federal

        law, the DCMWA requires that if an employee works beyond a forty-hour workweek, the

        employee must be paid “at a rate not less than [one and one half] times the regular rate at which

        the employee is employed.” D.C. Code § 32-1003(c).

                In this case, Plaintiffs claim they are entitled to $8,790.38 in unpaid regular and overtime

        wages. Pls.’ Mot. II at 10. Affidavits from each Plaintiff set out their claimed hourly wages, as

        well as unpaid regular and overtime hours. Plaintiffs used the following formula to calculate the

        owed wages: “(Regular Hours Worked x Regular Rate) + (Overtime Hours Worked x (Regular

        Rate x 1.5)) – Actual Wages Paid.” Id. The Court has reviewed Plaintiffs’ affidavits and mostly

        agrees with their calculations of unpaid regular and overtime wages. The Court’s full calculation

        can be found in the attached Appendix. The following charts summarize these calculations and

        adjust for slight errors:

                                                 Plaintiff Portillo 5

       Time Period             Hourly     Regular Hours   Overtime        Overtime        Total        Total Unpaid
                                Rate         Worked        Rate         Hours Worked    Wages Paid        Wages
May 18, 2018–June 15, 2018      $13.00        109.9         $19.50           0            $1,427.40         $1.30
June 29, 2018–Nov. 2, 2018      $13.25        661.5         $19.88          21.6          $8,979.93       $214.35
Nov. 16, 2018–June 28, 2019     $14.00       1289.2         $21.00          61.5         $18,711.39       $628.91
July 12, 2019–Sept. 06, 2019    $15.00         312          $22.50          4.2           $4,731.09        $43.41
Sept. 20, 2019–Oct. 18, 2019    $16.00        153.3         $24.00           0            $2,451.52         $1.28
            Total                                                                                         $889.25

                4
                In the hours addressed here, Plaintiffs’ regular hourly rates exceeded the minimum
        wage required by the FLSA and the DCMWA.
                5
                 See Appendix for detailed calculations of week-by-week pay periods for each Plaintiff.
        A few slight discrepancies in the summary totals are due to rounding, but the complete total
        corresponds to the full charts in the Appendix.


                                                          10
                                               Plaintiff Romero

       Time Period             Hourly   Regular Hours   Overtime      Overtime          Total       Total Unpaid
(excluding weeks worked as      Rate       Worked        Rate       Hours Worked      Wages Paid       Wages
       food runner)
Nov. 03, 2017–June 15, 2018    $12.50       153.9        $18.75           0            $1,924.64         -$0.89
Nov. 16, 2018–June 28, 2019    $13.25       915.4        $19.88          20.6         $12,421.84        $116.74
June 28, 2019–Oct. 04, 2019    $14.00       292.4        $21.00           0            $4,093.46          $0.14
May 03, 2019–June 28, 2019     $15.00       73.8         $22.50           0            $1,106.25          $0.75
           Total                                                                                        $116.74

                                          Plaintiff Castaneda Tejada

        Time Period            Hourly   Regular Hours   Overtime      Overtime          Total       Total Unpaid
(excluding weeks worked as      Rate       Worked        Rate       Hours Worked      Wages Paid       Wages
        food runner)
Dec. 30, 2016–Mar. 24, 2017    $11.50       558.4        $17.25          10.1          $6,875.10        -$279.28
Apr. 07, 2017–Nov. 03, 2017    $12.50      1176.6        $18.75          72.8         $15,427.78         $644.72
Nov. 17, 2017–Nov. 30, 2018    $13.50       1853         $20.25          77.6         $25,749.23         $837.67
Dec. 14, 2018–Sept. 06, 2019   $14.00      1398.7        $21.00          65.2         $20,232.38         $718.62
           Total                                                                                        $1,921.73

                                                Plaintiff Loaeza

       Time Period             Hourly   Regular Hours   Overtime      Overtime           Total      Total Unpaid
                                Rate       Worked         Rate      Hours Worked      Wages Paid       Wages
Oct. 5, 2018–June 28, 2019     $14.00      1464.9        $21.00         144.1         $22,117.99     $1,416.71
July 12, 2019–Oct. 18, 2019    $16.00       569.6        $24.00          19            $9,443.79      $125.81
           Total                                                                                        $1,542.52

        Having adjusted Plaintiffs’ calculations of unpaid regular and overtime wages, the Court will

        now evaluate Plaintiffs’ request for unpaid minimum wage damages.

                                            2. Minimum Wages Owed

               Plaintiffs Romero and Castaneda Tejada claim they are also entitled to unpaid minimum

        wages in the amount of $2,622.30 and $1,256.63, respectively, for their work as food runners at

        Smith Commons from 2017 to 2018. During the time of their employment, Plaintiffs Romero

        and Castaneda Tejada worked some weeks both as “food runners” and other weeks as “kitchen

        laborers.” They earned a different rate—below the minimum wage—during the time they




                                                        11
worked as food runners. 6 See Decl. William Castaneda Tejada ¶ 9, Ex. B of Pls.’ Mot. II; Decl.

Angel Romero ¶ 8, Ex. C of Pls.’ Mot. II. Though the FLSA establishes a federal minimum

wage, state and local laws may establish a minimum wage higher than provided in the FLSA,

which becomes the superseding minimum wage employers are required to pay. 29 U.S.C.

§ 218(a). Accordingly, the relevant minimum wage established by DCMWA from July 2016 to

July 2019 increased in annual increments to $11.50, $12.50, $13.75, and $14.00, respectively.

See D.C. Code § 32-1003(a)(5)(A)(i)–(iv).

       Although the FLSA requires employers to pay employees a minimum wage, there is a

provision that also permits employers to pay employees who receive tips less than the minimum

wage under certain circumstances. See 29 U.S.C. § 203(m)(2); Ventura, 738 F. Supp. 2d at 16

(“[T]ipped employees must still receive the federal minimum wage set forth in 29 U.S.C.A.

§ 206(a), [but] an employer need only pay its tipped employees $2.13 per hour, provided that the

employees earn enough tips to earn the minimum wage after combining their tips and base

wages.”). The difference between the minimum wage and the wages paid to a tipped employee

is called a “tip credit,” which can also apply to a tipped employee’s overtime wages. See 29

C.F.R. § 531.59. However, employers must explicitly notify tipped employees of their use of the

tip credit and employees must be able to keep all their tips, without being subject to tip pooling,

if they wish to claim the tip credit. 29 U.S.C. § 203(m). Thereby, “[i]f an employer fails to

comply with the tip credit requirements, the employer is liable to tipped employees for the

difference between the minimum wage and the wage paid to tipped employees, regardless of the

tips that tipped employees received. Ventura, 738 F. Supp. 2d at 17.



       6
         The periods of time in which Romero and Castaneda Tejada worked as food runners
appear as separate rows in the Appendix.


                                                 12
       The requirements to claim a tip credit under the DCMWA, however, are even more

demanding. Compare 29 U.S.C. § 203(m)(2), with D.C. Code §§ 32-1003(f)–(g), 32-1008(c)–

(d). For example, an employer must provide employees written notice of their pay rate, the tip-

sharing policy, and if applicable, the use of a tip credit, at the time of hire and whenever any

information in the notice changes. D.C. Code §§ 32-1003(c), 32-1008(c)(4)–(4A). Additionally,

the DCMWA requires employers to post its tip-sharing policy within its business. Id. § 32-

1003(g)(1). Thus, to demonstrate compliance with the notice requirements, employers must

retain copies of the written notice that was signed and dated by both the employer and employee

to acknowledge receipt. Id. § 32-1008(d)(1)(B). And, “[a]ll gratuities received by the employee

[must] have been retained by the employee.” Id. § 32-1003(g)(3). Given the specific nature of

the DCMWA’s tip credit requirements, failure to comply with even just one requirement will

result in the employer’s inability to claim a tip credit. See Melendez v. Poy Loung DC Grp.,

LLC, No. 17-cv-370, 2018 WL 4637007, at *13 (D.D.C. Sept. 27, 2018) (“[A]t least one of the

[DCMWA] requirements for application of the tip credit has not been met, and therefore, a

tip credit would not apply in this case.” (internal quotations omitted)).

       Here, Defendants paid Romero $8.00 per hour during the weeks he worked as a food

runner from December 2017 to May 2018, then $10.00 per hour from May 2018 to November

2018, while the DCMWA mandated minimum wage was $12.50 until it increased to $13.25 after

July 2018. See Pls.’ Mot. II, Ex. E. Similarly, Castaneda Tejada was paid $8.00 per hour for the

weeks he worked as a food runner from October 2017 to October 2018, while the DCMWA

mandated minimum wage was $12.50 and was raised to $13.25 after July 2018. See id.

However, both Plaintiffs deny that they were informed about the Defendants’ use of a tip credit.

Id. at Exs. B–C. Plaintiffs also assert that Defendants allocated tips, instead of allowing them to




                                                 13
retain all their tips. Id. at 9. Accordingly, it appears that the Defendants have not met the

requirements under the FLSA or the DCMWA to claim a tip credit. See Ventura, 738 F. Supp.

2d at 17 (finding that since Defendants did not allow their tipped employees to retain their tips,

they were not entitled to claim a tip credit); see also Melendez, 2018 WL 4637007, at *13

(finding that a tip credit did not apply when the defendant “personally decided how much in tips

to pay” the plaintiff) (internal quotations omitted). But regardless, the tip credit is “considered

an affirmative defense to a claim of underpayment” that Defendants have the burden of proving,

and the unresponsive Defendants have yet to raise it. See Denson v. D.C. Rest. Holdings, No.

1:19-cv-01609, 2021 WL 4988994, at *2 (D.D.C. Oct. 27, 2021) (quoting Bergstrom v. Coco

Pazzo of Ill., LLC, 2017 WL 1134476 at *1 (N.D. Ill. Mar. 27, 2017)). Accordingly, the Court

concludes that the Defendants are liable to Plaintiffs for the full minimum wage amount without

application of any potentially applicable tip credit. Therefore, the tips earned by the Plaintiffs

will not be offset from any calculations for the damages because when an employer cannot claim

a tip credit, the amount of tips received is immaterial to FLSA damages. Ventura, 738 F. Supp.

2d at 18–19.

          Because they earned wages below the required minimum during the weeks they worked

as food runners, Plaintiffs Romero and Castaneda Tejada used a slightly different formula to

calculate the wages owed for those weeks: “(Regular Hours Worked x D.C. Minimum Wage) +

(Overtime Hours Worked x D.C. Minimum Wage x 1.5) – Actual Wages Paid.” Pls.’ Mot. II at

10. The Court has reviewed Plaintiffs’ affidavits and mostly agrees with their calculations of

unpaid minimum wages. The following charts summarize these calculations and adjust for slight

errors:




                                                 14
                                               Plaintiff Romero

  DCMWA Minimum Wage                Plaintiff Romero’s Hourly         Hours      Amount Paid      Total Unpaid
                                               Wages                  Worked                         Wages
              $12.50               $8.00 (through May 17, 2018)        449.4       $3,533.34       $2,084.16
 (Dec. 01, 2017–June 29, 2018)     $10.00 (through June 29, 2018)
              $13.25                           $10.00                  165.9       $1,659.10         $539.09
 (Sept. 21, 2018–Nov. 02, 2018)
              $14.00                          $12.50                    24.8        $310.38           $36.82
 (July 27, 2019–Aug. 09, 2019)
              Total                                                                                 $2,660.07


                                         Plaintiff Castaneda Tejada

 DCMWA Minimum Wage                 Plaintiff Castaneda      Hours Worked       Amount Paid       Total Unpaid
                                  Tejada’s Hourly Wages                                              Wages
            $12.50                          $8.00                   268.4         $2,156.46        $1,226.67
(July 01, 2017–June 30, 2018)
            $13.25                        $8.00                     13.2           $105.60           $69.30
(July 01, 2018–June 30, 2019)
           Total                                                                                    $1,295.97


      Except for the minor arithmetic errors, the Court agrees with Plaintiffs’ calculations and awards

      Plaintiff Romero unpaid minimum wages in the amount of $2,660.07 and Plaintiff Castaneda

      Tejada $1,295.97 in unpaid minimum wages. The Court will now consider Plaintiffs’ request for

      liquidated damages.

                                             3. Liquidated Damages

              In addition to the above-resolved claims for unpaid or underpaid wages, Plaintiffs also

      claim they are entitled to $26,371.14 in liquidated damages. See Pls.’ Mot. II at 11. Both the

      FLSA and DCMWA provide that if an employer fails to comply with the minimum or overtime

      wage provisions in the statutes, they must pay the employee liquidated damages in addition to

      the awarded unpaid wages. See 29 U.S.C. § 216(b) (“Any employer who violates the provisions

      of section 206 or section 207 of this title shall be liable to the employee or employees affected in

      the amount of their unpaid minimum wages, or their unpaid overtime compensation, as the case


                                                       15
may be, and in an additional equal amount as liquidated damages.”); D.C. Code § 32-1012(b)(1)

(“[A]ny employer who pays any employee less than the wage to which that employee is entitled

under this subchapter shall be liable to that employee in the amount of the unpaid wages . . . and

an additional amount as liquidated damages equal to treble the amount of unpaid wages.”). 7 The

DCWPCL’s liquidated damages clause only applies when employers fail to pay former

employees the amounts owed to them within the allotted time. D.C. Code § 32-1303(4) (“If an

employer fails to pay an employee wages earned, such employer shall pay, or be additionally

liable [for] . . . liquidated damages . . . .”). Because the Plaintiffs seek recovery under both the

FLSA and the DCMWA, the Court will assess liquidated damages under District of Columbia

law, given that it provides for more generous liquidated damages. See Pls.’ Mot. II at 10;

Sanchez, 322 F.R.D. at 39 (“‘Because [District of Columbia] law is more generous to

employees . . . , the Court will first assess [whether liquidated] damages [should be awarded]

under [District of Columbia] law and [if so, it] will not award a duplicative amount pursuant to

federal law.’” (citing Ventura v. L.A. Howard Construction Co. (“Howard Construction”), 134 F.

Supp. 3d 99, 104 (D.D.C. 2015))).

       The DCMWA authorizes liquidated damages treble the amount of an employee’s wages.

D.C. Code § 32-1012(b)(1). Similarly, the DCWPCL allows liquidated damages to be calculated

as “10 per centum of the unpaid wages for each working day during which such failure shall

continue after the day upon which payment is hereunder required, or an amount equal to treble

the unpaid wages, whichever is smaller.” Id. § 32–1303(4). This Court and others in this district


       7
         Both statutes specify that if an employer can prove it reasonably believed its failure to
pay wages was not a violation of the statute, the court may decline to award Plaintiffs liquated
damages. See 29 U.S.C. § 260; D.C. Code § 32-1012(2). However, Defendants’ default means
that they cannot meet their burden to prove this good faith affirmative defense. See Serrano, 209
F. Supp. 3d at 191.


                                                  16
        have previously addressed the question of “whether the unpaid wages should simply be

        multiplied by three . . . or instead multiplied by three (liquidated damages) and then added to the

        original amount (actual damages)” and determined that total damages should be calculated by

        multiplying actual damages by four. Barahona v. Rosales, No. 15-cv-1381, 2016 WL 11585399,

        at *1–2 (D.D.C. Sept. 26, 2016); see also Zaldaña, 2022 WL 203471, at *6. Because it appears

        to the Court that the treble amounts are less than the 10 per centum amounts, using the treble

        calculation, and accounting for Plaintiffs’ errors discussed in the previous section, the Court

        awards Plaintiffs liquidated damages in the sum of $25,278.84 as apportioned in the following

        chart:

    Plaintiff           Actual Damages         Actual Damages        Liquidated Damages          Total Damages
                     from Unpaid Regular        from Unpaid          (Actual Damages x3)       (Actual Damages x4)
                     and Overtime Wages        Minimum Wages
     Portillo               $889.25                   -                     $2,667.75                 $3,557.00
Castaneda Tejada           $1,921.73              $1,295.97                 $9,653.10                $12,870.80
    Romero                  $116.74               $2,660.07                 $8,330.43                $11,107.24
     Loaeza                $1,542.52                  -                     $4,627.56                 $6,170.08
      Total                                                                $25,278.84                $33,705.12

                                            4. Attorney’s Fees and Costs

                 Given that Plaintiffs are prevailing parties based on the above awards of damages, they

        claim that they are entitled to $16,174.00 in attorney’s fees and $284.84 in costs. See Pls.’ Mot.

        II at 11. Both federal and District of Columbia law authorize the award of reasonable attorney’s

        fees in suits for unpaid wages. 29 U.S.C. § 216(b); D.C. Code § 32-1308(b); D.C. Code § 32-

        531.12(c)(4). This requires the court to assess “the attorneys’ [reasonable] hourly rates and the

        amount of time expended on the matter.” Howard Construction, 134 F. Supp. 3d at 105.

                 The Court must first consider whether counsel has billed for a reasonable number of

        hours. Plaintiffs bear the burden of establishing the reasonableness of the hours they seek for

        attorney’s fees. Herrera v. Mitch O’Hara, LLC, 257 F. Supp. 3d 37, 46–47 (D.D.C. 2017). The


                                                         17
Court will look to ensure that all tasks arose from this action, that the tasks were not duplicative,

and that the time counsel spent on each task was not excessive. Serrano, 209 F. Supp. 3d at 198

(citing Ventura, 738 F. Supp. 2d at 34). Plaintiffs’ counsel submitted detailed billing records.

See Pls.’ Mot. II, Exs. F, G. In considering the aforementioned factors, the Court has evaluated

these records and concludes that most of the hours billed by counsel were reasonable. However,

Plaintiffs seek attorney’s fees for the 1.1 hours spent on Plaintiffs’ Motion for Reconsideration,

which the Court denied on the merits. See generally Recons. Mot.; Portillo, 2021 WL 5987007.

Accordingly, the Court finds it unreasonable to award attorney’s fees for this time spent on an

unsuccessful motion. Cf. Walker v. Thomas, No. 14-cv-515, 2015 WL 7428531, at *6 (D.D.C.

Nov. 20, 2015) (determining it is unreasonable to “award attorney’s fees for the 2.7 hours spent

by Plaintiff’s counsel on Plaintiff’s first motion for default judgment, which the Court denied

without prejudice because it insufficiently put forward the required evidence for a determination

of damages”). The Court shall award attorney’s fees for the remaining 37.9 hours of work

performed by Plaintiffs’ counsel.

       Next, the Court considers whether counsel billed a reasonable hourly rate. “This Circuit

requires that the billing rate be ‘reasonable’ and ‘in line with those prevailing in the community

for similar services by lawyers of reasonably comparable skill, experience, and reputation.’”

Sanchez, 322 F.R.D. at 39 (citation omitted). Factors relevant to this determination include: “(1)

the attorney’s billing practices; (2) the attorney’s skills, experience, and reputation; and (3) the

prevailing market rates in the relevant community.” Serrano, 209 F. Supp. 3d at 195. The

billing records demonstrate that Mr. Zelikovitz and Mr. Tucker billed at an hourly rate of

$764.00 and supporting staff billed at rate of $208.00 per hour. Pls.’ Mot. II, Ex. F. Plaintiffs

support these rates using the Salazar-approved matrix since this is the set rate for unpaid wages




                                                  18
claims under D.C. law. See D.C. Code § 32-1308(b)(1); see also Herrera, 257 F. Supp. 3d at 46

(“The D.C. Code has set a rate for claims brought under the DCMWA and the DCWPCL: [T]he

court shall award to each attorney for the employee an additional judgment for costs, including

attorney’s fees computed pursuant to the matrix approved in Salazar v. District of Columbia, 123

F. Supp. 2d 8 (D.D.C. 2000), and updated to account for the current market hourly rates for

attorney’s services.”). The matrix utilized in Salazar was the Legal Services Index of the Bureau

of Labor Statistics (“LSI Laffey matrix”), which is updated to account for inflation. Id.

Accordingly, “[t]he court shall use the rates in effect at the time the determination is made.”

D.C. Code § 32-1308(b)(1). As such, the Court finds Plaintiffs’ requested LSI Laffey rates to be

appropriate and reasonable in this case. Using the relevant Salazar rates, accounting for

Plaintiffs’ errors discussed in the previous section, and excluding the time spent on the

unsuccessful motion for reconsideration, the Court awards Plaintiffs $15,333.60 in attorney’s

fees.

         Lastly, Plaintiffs request that the Court reimburse them for $284.84 in costs for mailing

correspondence and the fees for service of process. Pls.’ Mot. II, Ex. F. The Court determines

that these costs are reasonable and in accordance with the FLSA and the DCMWA. See 29

U.S.C. § 216(b); D.C. Code § 32-1311(c). As requested, the Court awards Plaintiffs $284.84 in

costs.

                                        V. CONCLUSION

         For the foregoing reasons, Plaintiffs’ Motion for Default Judgment is GRANTED in the

amount of $49,323.56 comprised of the following sums: $8,426.28 in unpaid minimum, regular,

and overtime wages, $25,278.84 in liquidated damages, and $15,618.44 in attorney’s fees and




                                                 19
costs. An order consistent with this Memorandum Opinion is separately and contemporaneously

issued.


Dated: August 13, 2022                                       RUDOLPH CONTRERAS
                                                             United States District Judge




                                            20
                                                VI. APPENDIX

         Table 1– Plaintiff Portillo

 Week       Regular   Overtime   Minimum   Hourly   Appropriate   Amount        Cash      Cash      Proper     Amount
 Start       Hours     Hours      Wage      Rate     Overtime     Paid on     Overtime    Paid       Pay        Owed
            Worked    Worked                           Rate        Check        Rate
5/18/18       13.1       0        $12.50   $13.00     $19.50      $170.30      $10.00     $0.00    $170.30      $0.00
 6/1/18       42.2       0        $12.50   $13.00     $19.50      $547.95      $10.00     $0.00    $548.60      $0.65
6/15/18       54.6       0        $12.50   $13.00     $19.50      $709.15      $10.00     $0.00    $709.80      $0.65
6/29/18       60.1       0        $12.50   $13.25     $19.50      $796.59      $10.00     $0.00    $796.33     -$0.26
7/13/18       42.5       0        $13.25   $13.25     $19.88      $562.99      $10.00     $0.00    $563.13      $0.13
7/27/18       72.8      1.5       $13.25   $13.25     $19.88      $964.47      $10.00    $15.00    $994.42     $14.95
8/10/18       71         0        $13.25   $13.25     $19.88      $940.35      $10.00     $0.00    $940.75      $0.40
8/24/18       75.6      0.5       $13.25   $13.25     $19.88      $1,002.10    $10.00     $5.10    $1,011.64    $4.44
 9/7/18       39         0        $13.25   $13.25     $19.88      $516.49      $10.00     $0.00    $516.75      $0.26
9/21/18       15         0        $13.25   $13.25     $19.88      $198.75      $10.00     $0.00    $198.75      $0.00
9/21/18       77.6       0        $13.25   $13.25     $19.88      $1,028.07    $10.00     $0.00    $1,028.20    $0.13
10/5/18       62.7      8.5       $13.25   $13.25     $19.88      $830.38      $10.00    $85.30    $999.76     $84.08
10/19/18      65.2       0        $13.25   $13.25     $19.88      $863.64      $10.00     $0.00    $863.90     $0.26
11/2/18       80        11.1      $13.25   $13.25     $19.88      $1,060.00    $10.00    $110.70   $1,280.67   $109.97
11/16/18      80         11       $14.00   $14.00     $21.00      $1,120.00    $10.00    $110.20   $1,351.00   $120.80
11/30/18      80        3.3       $14.00   $14.00     $21.00      $1,120.00    $10.00    $32.80    $1,189.30   $36.50
12/14/18      74.5      1.7       $14.00   $14.00     $21.00      $1,043.28    $11.00    $18.70    $1,078.70   $16.72
12/28/18      80        4.3       $14.00   $14.00     $21.00      $1,120.00    $11.00    $47.19    $1,210.30   $43.11
1/11/19       71        0.7       $14.00   $14.00     $21.00      $993.44      $11.00     $8.14    $1,008.70    $7.12
1/25/19       68.7       0        $14.00   $14.00     $21.00      $962.36      $11.00     $0.00    $961.80     -$0.56
 2/8/19       80        3.5       $14.00   $14.00     $21.00      $1,120.00    $11.00    $38.28    $1,193.50   $35.22
2/22/19       74.1       0        $14.00   $14.00     $21.00      $1,036.98    $11.00     $0.00    $1,037.40    $0.42
 3/8/19       60.3       0        $14.00   $14.00     $21.00      $844.20      $11.00     $0.00    $844.20      $0.00
3/22/19       78.1       0        $14.00   $14.00     $21.00      $1,093.68    $11.00     $0.00    $1,093.40   -$0.28
 4/5/19       80        7.6       $14.00   $14.00     $21.00      $1,120.00    $11.00    $83.93    $1,279.60   $75.67
4/19/19       80        1.2       $14.00   $14.00     $21.00      $1,120.00    $11.00    $12.98    $1,145.20   $12.22
 5/3/19       80        4.7       $14.00   $14.00     $21.00      $1,120.00    $11.00    $51.59    $1,218.70   $47.11
5/17/19       78.3      6.7       $14.00   $14.00     $21.00      $1,096.06    $11.00    $73.81    $1,236.90   $67.03
5/13/19       77.4      3.5       $14.00   $14.00     $21.00      $1,083.46    $11.00    $38.28    $1,157.10   $35.36
6/14/19       80        13.3      $14.00   $14.00     $21.00      $1,120.00    $11.00    $146.41   $1,399.30   $132.89
6/28/19       66.8       0        $14.00   $14.00     $21.00      $935.62      $12.00     $0.00    $935.20     -$0.42
7/12/19       68.3      4.2       $14.00   $15.00     $22.50      $1,024.95    $12.00    $50.04    $1,119.00   $44.01
7/26/19       60.5       0        $14.00   $15.00     $22.50      $907.95      $12.00     $0.00    $907.50     -$0.45




                                                        21
  8/9/19      63.2        0        $14.00    $15.00      $22.50      $948.60      $12.00    $0.00    $948.00     -$0.60
 8/23/19      54.9        0        $14.00    $15.00      $22.50      $823.65      $12.00    $0.00    $823.50     -$0.15
  9/6/19      65.1        0        $14.00    $15.00      $22.50      $975.90      $12.00    $0.00    $976.50     $0.60
 9/20/19      75.2        0        $14.00    $16.00      $24.00     $1,202.88     $13.00    $0.00   $1,203.20    $0.32
 10/4/19      77.2        0        $14.00    $16.00      $24.00     $1,234.88     $13.00    $0.00   $1,235.20    $0.32
10/18/19       0.9        0        $14.00    $16.00      $24.00      $13.76       $13.00    $0.00     $14.40     $0.64
Total                                                                                                           $889.25
X3 Liquidated                                                                                                   $2,667.75
Damages
Total Damages                                                                                                   $3,557.00



          Table 2– Plaintiff Romero

 Week       Regular   Overtime   Minimum    Hourly    Appropriate   Amount       Cash      Cash     Proper      Amount
 Start       Hours     Hours      Wage       Rate      Overtime     Paid on     Overtime   Paid      Pay         Owed
            Worked    Worked                             Rate        Check       Rate
11/3/17       61         0        $12.50    $12.50      $18.75      $762.63      $9.00     $0.00    $762.50     -$0.13
11/17/17     30.8        0        $12.50    $12.50      $18.75      $384.50      $9.00     $0.00    $385.00      $0.50
12/1/17      14.3        0        $12.50    $8.00       $18.75      $114.24      $9.00     $0.00    $178.75     $64.51
12/1/17      28.5        0        $12.50    $12.50      $18.75      $356.25      $9.00     $0.00    $356.25      $0.00
12/15/17      4.8        0        $12.50    $12.50      $18.75      $60.50       $9.00     $0.00    $60.00      -$0.50
12/15/17     25.7        0        $12.50    $8.00       $18.75      $205.76      $9.00     $0.00    $321.25     $115.49
12/29/17     17.4        0        $12.50    $8.00       $18.75      $139.44      $9.00     $0.00    $217.50     $78.06
12/29/17      9.1        0        $12.50    $12.50      $18.75      $114.13      $9.00     $0.00    $113.75     -$0.38
1/12/18       8.4        0        $12.50    $12.50      $18.75      $104.88      $9.00     $0.00    $105.00      $0.12
1/12/18      28.3        0        $12.50    $8.00       $18.75      $226.40      $9.00     $0.00    $353.75     $127.35
1/26/18      22.5        0        $12.50    $8.00       $18.75      $180.32      $9.00     $0.00    $281.25     $100.93
 2/9/18      28.7        0        $12.50    $8.00       $18.75      $229.68      $9.00     $0.00    $358.75     $129.07
2/23/18      27.9        0        $12.50    $8.00       $18.75      $223.36      $9.00     $0.00    $348.75     $125.39
 3/9/18      18.1        0        $12.50    $8.00       $18.75      $145.12      $9.00     $0.00    $226.25     $81.13
3/23/18      22.4        0        $12.50    $8.00       $18.75      $178.80      $9.00     $0.00    $280.00     $101.20
 4/6/18      28.4        0        $12.50    $8.00       $18.75      $227.12      $9.00     $0.00    $355.00     $127.88
4/20/18      29.1        0        $12.50    $8.00       $18.75      $232.40      $9.00     $0.00    $363.75     $131.35
 5/4/18      35.1        0        $12.50    $8.00       $18.75      $280.40      $9.00     $0.00    $438.75     $158.35
5/18/18      36.3        0        $12.50    $10.00      $18.75      $363.30      $9.00     $0.00    $453.75     $90.45
 6/1/18      40.4        0        $12.50    $10.00      $18.75      $40.00       $9.00     $0.00    $505.00     $465.00
6/15/18      47.1        0        $12.50    $10.00      $18.75      $470.50      $9.00     $0.00    $588.75     $118.25
6/15/18      11.3        0        $12.50    $12.50      $18.75      $141.75      $9.00     $0.00    $141.25     -$0.50




                                                           22
6/29/18 8       27.7       0       $12.50    $10.00     $18.75     $276.50     $14.00    $0.00    $346.25      $69.75
9/21/18         50.7       0       $13.25    $10.00     $19.88     $507.00     $14.00    $0.00    $671.78     $164.78
10/5/18         31.1       0       $13.25    $10.00     $19.88     $310.70     $14.00    $0.00    $412.08     $101.38
10/19/18        39.6       0       $13.25    $10.00     $19.88     $396.00     $14.00    $0.00    $524.70     $128.70
11/2/18         44.5       0       $13.25    $10.00     $19.88     $445.40     $14.00    $0.00    $589.63     $144.23
11/16/18        42.1       0       $13.25    $13.25     $19.88     $558.36     $14.00    $0.00    $557.83      -$0.53
11/30/18        57.2       0       $13.25    $13.25     $19.88     $758.43     $14.00    $0.00    $757.90      -$0.53
12/14/18        48         0       $13.25    $13.25     $19.88     $635.34     $14.00    $0.00    $636.00      $0.66
12/28/18        53.2       0       $13.25    $13.25     $19.88     $704.24     $14.00    $0.00    $704.90      $0.66
1/11/19         54.9       0       $13.25    $13.25     $19.88     $727.03     $14.00    $0.00    $727.43      $0.39
1/25/19         66.7       0       $13.25    $13.25     $19.88     $883.91     $14.00    $0.00    $883.78      -$0.13
 2/8/19         68         0       $13.25    $13.25     $19.88     $901.00     $14.00    $0.00    $901.00      $0.00
2/22/19         80        4.9      $13.25    $13.25     $19.88     $1,060.00   $14.00   $69.02    $1,157.41    $28.39
 3/8/19         76        3.5      $13.25    $13.25     $19.88     $1,012.17   $14.00   $49.42    $1,076.58    $14.99
3/22/19         71.5      10.8     $13.25    $13.25     $19.88     $947.11     $14.00   $150.50   $1,162.08    $64.47
 4/5/19         75.4      1.4      $13.25    $13.25     $19.88     $999.18     $14.00   $19.32    $1,026.88    $8.38
4/19/19         47.8       0       $13.25    $13.25     $19.88     $633.62     $14.00    $0.00    $633.35      -$0.27
 5/3/19         36.6       0       $13.25    $15.00     $19.88     $548.70     $14.00    $0.00    $549.00      $0.30
 5/3/19         30.1       0       $13.25    $13.25     $19.88     $398.70     $14.00    $0.00    $398.83      $0.13
5/17/19         20.9       0       $13.25    $15.00     $22.50     $313.80     $14.00    $0.00    $313.50      -$0.30
5/17/19         42.7       0       $13.25    $13.25     $19.88     $565.64     $14.00    $0.00    $565.78      $0.14
5/31/19         34.2       0       $13.25    $13.25     $19.88     $452.49     $14.00    $0.00    $453.15      $0.66
6/14/19         46.9       0       $13.25    $13.25     $19.88     $621.82     $14.00    $0.00    $621.43      -$0.40
6/28/19         13.9       0       $13.25    $14.00     $21.00     $195.16     $14.00    $0.00    $194.60      -$0.56
6/28/19         20.7       0       $13.25    $13.25     $19.88     $274.54     $14.00    $0.00    $274.28      -$0.27
6/28/19         16.3       0       $13.25    $15.00     $22.50     $243.75     $14.00    $0.00    $244.50      $0.75
7/12/19         49.6       0       $14.00    $14.00     $21.00     $694.54     $14.00    $0.00    $694.40      -$0.14
7/26/19         55.7       0       $14.00    $14.00     $21.00     $779.66     $14.00    $0.00    $779.80      $0.14
 8/9/19         24.8       0       $14.00    $12.50     $21.00     $310.38     $14.00    $0.00    $347.20      $36.82
8/23/19         46.5       0       $14.00    $14.00     $21.00     $650.86     $14.00    $0.00    $651.00      $0.14
 9/6/19         44.2       0       $14.00    $14.00     $21.00     $618.10     $14.00    $0.00    $618.80      $0.70
9/20/19         39.3       0       $14.00    $14.00     $21.00     $549.92     $14.00    $0.00    $550.20      $0.28
10/4/19         43.2       0       $14.00    $14.00     $21.00     $605.22     $14.00    $0.00    $604.80      -$0.42
 Total                                                                                                        $2,776.81
  X3 Liquidated                                                                                               $8,330.43
    Damages


                     8
                      The Court omits from this chart any calculations from 07/13/18 to 9/07/18 because
            Plaintiff Romero did not work any regular or overtime hours during those weeks.


                                                           23
  Total Damages                                                                                              $11,107.24


           Table 3– Plaintiff Castaneda Tejada

 Week    Regular     Overtime   Minimum   Hourly Appropriate    Cash      Amount       Cash       Proper       Amount
 Start    Hours       Hours      Wage      Rate   Overtime     Overtime   Paid on     Overtime     Pay          Owed
         Worked      Worked                         Rate        Rate       Check        Paid
12/30/16   80           0        $11.50   $11.50   $17.25       $9.00     $920.00      $0.00     $920.00        $0.00
1/13/17        80       0        $11.50   $11.50    $17.25      $9.00     $1,008.67    $0.00     $920.00       -$88.67
1/27/17        80       0        $11.50   $11.50    $17.25      $9.00     $920.00      $0.00     $920.00        $0.00
2/10/17        80      10.1      $11.50   $11.50    $17.25      $9.00     $1,036.15    $90.90    $1,094.23     -$32.83
2/24/17        80       0        $11.50   $11.50    $17.25      $9.00     $920.00      $0.00     $920.00        $0.00
3/10/17        80       0        $11.50   $11.50    $17.25      $9.00     $1,000.00    $0.00     $920.00       -$80.00
3/24/17       78.4      0        $11.50   $11.50    $17.25      $9.00     $979.38      $0.00     $901.60       -$77.78
 4/7/17        80       2.6      $11.50   $12.50    $18.75      $9.00     $1,000.00    $23.04    $1,048.75     $25.71
4/21/17        80       4.2      $11.50   $12.50    $18.75      $9.00     $1,000.00    $38.16    $1,078.75     $40.59
 5/5/17        80       3.4      $11.50   $12.50    $18.75      $9.00     $1,000.00    $30.78    $1,063.75     $32.97
5/19/17       79.4      0        $11.50   $12.50    $18.75      $9.00     $992.75      $0.00     $992.50        -$0.25
 6/2/17        77       0        $11.50   $12.50    $18.75      $9.00     $962.13      $0.00     $962.50        $0.37
6/16/17        75       0        $11.50   $12.50    $18.75      $9.00     $936.88      $0.00     $937.50        $0.62
6/30/17        80       9.6      $11.50   $12.50    $18.75      $10.00    $1,000.00    $95.70    $1,180.00     $84.30
7/14/17       74.2      0        $12.50   $12.50    $18.75      $10.00    $927.13      $0.00     $927.50        $0.37
7/28/17       80.7      0.7      $12.50   $12.50    $18.75      $10.00    $1,009.25    $7.40     $1,021.88      $5.23
8/11/17       71.4      0        $12.50   $12.50    $18.75      $10.00    $892.00      $0.00     $892.50        $0.50
8/25/17       53.3      0        $12.50   $12.50    $18.75      $10.00    $666.63      $0.00     $666.25        -$0.38
 9/8/17       66.9      0        $12.50   $12.50    $18.75      $10.00    $835.88      $0.00     $836.25        $0.37
9/22/17        80      26.9      $12.50   $12.50    $18.75      $10.00    $1,003.50   $268.70    $1,504.38     $232.18
10/6/17        40       0        $12.50   $12.50    $18.75      $10.00    $500.00      $0.00     $500.00        $0.00
10/6/17        40       0        $12.50   $8.00     $18.75      $10.00    $320.00      $0.00     $500.00       $180.00
10/20/17       16       0        $12.50   $8.00     $18.75      $10.00    $128.32      $0.00     $200.00       $71.68
10/20/17      78.7      0        $12.50   $12.50    $18.75      $10.00    $983.75      $0.00     $983.75        $0.00
11/3/17        80      25.4      $12.50   $12.50    $18.75      $10.00    $1,000.00   $254.10    $1,476.25     $222.15
11/17/17      21.2      0        $12.50   $8.00     $18.75      $10.00    $169.60      $0.00     $265.00       $95.40
11/17/17      60.6      1.8      $12.50   $13.50    $20.25      $10.00    $817.83      $18.00    $854.55       $18.72
12/1/17        80       0        $12.50   $13.50    $20.25      $10.00    $1,080.00    $0.00     $1,080.00      $0.00
12/15/17      7.7       0        $12.50   $8.00     $18.75      $10.00     $61.85      $0.00      $96.25       $34.40
12/15/17      66.5      0        $12.50   $13.50    $20.25      $10.00    $897.08      $0.00     $897.75        $0.67
12/29/17      20.3      0        $12.50   $8.00     $18.75      $10.00    $162.08      $0.00     $253.75       $91.67
12/29/17      46.5      0        $12.50   $13.50    $20.25      $10.00    $628.29      $0.00     $627.75        -$0.54
1/12/18       47.6      1.8      $12.50   $13.50    $20.25      $10.00    $643.01      $17.80    $679.05       $18.24




                                                      24
1/12/18    21.4    0     $12.50   $8.00    $18.75   $10.00   $171.44      $0.00    $267.50     $96.06
1/26/18    22.9    0     $12.50   $8.00    $18.75   $10.00   $183.04      $0.00    $286.25     $103.21
1/26/18    54.9   10.3   $12.50   $13.50   $20.25   $10.00   $741.42     $103.20   $949.73     $105.11
 2/9/18    60.8    0     $12.50   $13.50   $20.25   $10.00   $821.07      $0.00    $820.80     -$0.27
 2/9/18    15.1    0     $12.50   $8.00    $18.75   $10.00   $120.64      $0.00    $188.75     $68.11
2/23/18    7.2     0     $12.50   $8.00    $18.75   $10.00    $57.84      $0.00     $90.00     $32.16
2/23/18    62.4    0     $12.50   $13.50   $20.25   $10.00   $841.73      $0.00    $842.40      $0.67
 3/9/18    47      0     $12.50   $13.50   $20.25   $10.00   $634.64      $0.00    $634.50     -$0.14
 3/9/18    23.1    0     $12.50   $8.00    $18.75   $10.00   $184.95      $0.00    $288.75     $103.80
3/23/18    23.8    0     $12.50   $8.00    $18.75   $10.00   $190.32      $0.00    $297.50     $107.18
3/23/18    36.5    0     $12.50   $13.50   $20.25   $10.00   $493.29      $0.00    $492.75     -$0.54
 4/6/18    15.5    0     $12.50   $8.00    $18.75   $10.00   $123.84      $0.00    $193.75     $69.91
 4/6/18    65.6   5.7    $12.50   $13.50   $20.25   $10.00   $885.06     $57.10    $1,001.03   $58.86
4/20/18    14.6   4.5    $12.50   $8.00    $18.75   $10.00   $116.96     $44.70    $266.88     $105.22
4/20/18    65.4    0     $12.50   $13.50   $20.25   $10.00   $882.63      $0.00    $882.90      $0.27
 5/4/18    7.6     0     $12.50   $8.00    $18.75   $10.00    $60.96      $0.00     $95.00     $34.04
 5/4/18    70.1   5.3    $12.50   $13.50   $20.25   $10.00   $946.22     $52.70    $1,053.68   $54.75
5/18/18    72.1    0     $12.50   $13.50   $20.25   $10.00   $972.95      $0.00    $973.35      $0.40
 6/1/18    7.5     0     $12.50   $8.00    $18.75   $10.00    $59.92      $0.00     $93.75     $33.83
 6/1/18    65.5   2.3    $12.50   $13.50   $20.25   $10.00   $884.66     $23.40    $930.83     $22.77
6/15/18    63.6    0     $12.50   $13.50   $20.25   $10.00   $857.93      $0.00    $858.60      $0.67
6/29/18    57.5    0     $12.50   $13.50   $20.25   $10.00   $775.98      $0.00    $776.25      $0.27
7/13/18    70.5    0     $13.25   $13.50   $20.25   $10.00   $952.02      $0.00    $951.75     -$0.27
7/27/18    70.6    0     $13.25   $13.50   $20.25   $10.00   $952.97      $0.00    $953.10      $0.13
8/10/18    71.4    0     $13.25   $13.50   $20.25   $10.00   $963.36      $0.00    $963.90      $0.54
8/24/18    78.2   1.6    $13.25   $13.50   $20.25   $10.00   $1,055.03   $16.10    $1,088.10   $16.97
 9/7/18    80     9.8    $13.25   $13.50   $20.25   $10.00   $1,080.00   $97.80    $1,278.45   $100.65
9/21/18    79.2    0     $13.25   $13.50   $20.25   $10.00   $1,069.34    $0.00    $1,069.20   -$0.14
10/5/18    13.2    0     $13.25   $8.00    $20.25   $10.00   $105.60      $0.00    $174.90     $69.30
10/5/18    66.8    0     $13.25   $13.50   $20.25   $10.00   $901.80      $0.00    $901.80      $0.00
10/19/18   80     4.4    $13.25   $13.50   $20.25   $10.00   $1,080.00   $43.50    $1,169.10   $45.60
11/2/18    80     24.2   $13.25   $13.50   $20.25   $10.00   $1,080.00   $242.10   $1,570.05   $247.95
11/16/18   80     9.6    $13.25   $13.50   $20.25   $10.00   $1,080.00   $96.20    $1,274.40   $98.20
11/30/18   73.7   0.8    $13.25   $13.50   $20.25   $10.00   $955.22      $7.80    $1,011.15   $48.13
12/14/18   80     1.8    $13.25   $14.00   $21.00   $10.00   $1,120.00   $18.40    $1,157.80   $19.40
12/28/18   67.3   1.5    $13.25   $14.00   $21.00   $10.00   $942.06     $15.20    $973.70     $16.44
1/11/19    58.6    0     $13.25   $14.00   $21.00   $10.00   $819.84      $0.00    $820.40      $0.56
1/25/19    80     8.4    $13.25   $14.00   $21.00   $10.00   $1,120.00   $83.60    $1,296.40   $92.80
 2/8/19    80     11.4   $13.25   $14.00   $21.00   $10.00   $1,120.00   $114.00   $1,359.40   $125.40



                                             25
2/22/19       67.3       0       $13.25    $14.00    $21.00      $10.00    $942.34        $0.00       $942.20       -$0.14
 3/8/19        60        0       $13.25    $14.00    $21.00      $10.00    $840.14        $0.00       $840.00       -$0.14
3/22/19        80       11.7     $13.25    $14.00    $21.00      $10.00    $1,120.00    $116.50      $1,365.70     $129.20
 4/5/19       75.1      3.7      $13.25    $14.00    $21.00      $10.00    $1,050.98     $36.50      $1,129.10     $41.62
4/19/19        80       4.8      $13.25    $14.00    $21.00      $10.00    $1,120.00     $47.50      $1,220.80     $53.30
 5/3/19        80       8.4      $13.25    $14.00    $21.00      $10.00    $1,120.00     $83.60      $1,296.40     $92.80
5/17/19        80       13.5     $13.25    $14.00    $21.00      $10.00    $1,120.00    $135.30      $1,403.50     $148.20
5/31/19       70.6       0       $13.25    $14.00    $21.00      $10.00    $988.68        $0.40       $988.40       -$0.68
6/14/19       70.8       0       $13.25    $14.00    $21.00      $10.00    $991.20        $0.00       $991.20       $0.00
6/28/19        55        0       $13.25    $14.00    $21.00      $10.00    $769.44        $0.00       $770.00       $0.56
7/12/19       62.8       0       $13.25    $14.00    $21.00      $10.00    $879.34        $0.00       $879.20       -$0.14
7/26/19       62.8       0       $13.25    $14.00    $21.00      $10.00    $879.34        $0.00       $879.20       -$0.14
 8/9/19       62.8       0       $13.25    $14.00    $21.00      $10.00    $879.34        $0.00       $879.20       -$0.14
8/23/19       62.8       0       $13.25    $14.00    $21.00      $10.00    $879.34        $0.00       $879.20       -$0.14
 9/6/19       62.8       0       $13.25    $14.00    $21.00      $10.00    $879.34        $0.00       $879.20       -$0.14
 Total                                                                                                            $3,217.70
 X3 Liquidated                                                                                                    $9,653.10
   Damages
 Total Damages                                                                                                    $12,870.80


           Table 4– Plaintiff Loaeza

 Week   Regular Overtime       Minimum    Hourly Appropriate     Cash     Amount        Cash       Proper     Amount Owed
 Start   Hours   Hours          Wage       Rate   Overtime     Overtime   Paid on       Paid        Pay
        Worked Worked                               Rate         Rate      Check
10/5/18   19.8    12.8          $13.25    $14.00   $21.00       $10.00    $277.20      $128.00    $546.00        $140.80
10/5/18       80        0       $13.25    $14.00    $21.00      $10.00    $1,120.00     $0.00     $1,120.00       $0.00
10/19/18      80       14.8     $13.25    $14.00    $21.00      $10.00    $1,120.00 $148.30 $1,430.80            $162.50
11/2/18       80       14.1     $13.25    $14.00    $21.00      $10.00    $1,120.00 $141.40 $1,416.10            $154.70
11/16/18      80       13.6     $13.25    $14.00    $21.00      $10.00    $1,120.00 $135.50 $1,405.60            $150.10
11/30/18      80       14.4     $13.25    $14.00    $21.00      $10.00    $1,120.00 $143.80 $1,422.40            $158.60
12/14/18      74.7     1.5      $13.25    $14.00    $21.00      $10.00    $1,045.52    $15.00 $1,077.30          $16.78
12/28/18      80       14.9     $13.25    $14.00    $21.00      $10.00    $1,120.00 $148.70 $1,432.90            $164.20
1/11/18       71.8     1.1      $13.25    $14.00    $21.00      $10.00    $1,005.62    $11.00 $1,028.30          $11.68
1/25/19       9.2      0.3      $13.25    $14.00    $21.00      $10.00    $128.80       $2.60     $135.10         $3.70
 2/8/19       80       12.7     $13.25    $14.00    $21.00      $13.00    $1,120.00 $164.71 $1,386.70            $101.99
2/22/19       75.9     6.9      $13.25    $14.00    $21.00      $13.00    $1,062.46    $89.18 $1,207.50          $55.86
 3/8/19       77.5      1       $13.25    $14.00    $21.00      $13.00    $1,085.14    $13.39 $1,106.00           $7.47
3/22/19       77.1     1.6      $13.25    $14.00    $21.00      $13.00    $1,078.98    $20.41 $1,113.00          $13.61
 4/5/19       71.5     0.1      $13.25    $14.00    $21.00      $13.00    $1,001.42     $0.65     $1,003.10       $1.03
4/19/19       38.4      0       $13.25    $14.00    $21.00      $13.00    $538.02       $0.00     $537.60        -$0.42



                                                       26
 5/3/19    79.7   7.7    $13.25   $14.00   $21.00   $13.00   $1,115.66   $99.84 $1,277.50      $62.00
5/17/19    79.6   25.6   $13.25   $14.00   $21.00   $13.00   $1,114.26 $333.06 $1,652.00      $204.68
5/31/19    75.6    1     $13.25   $14.00   $21.00   $13.00   $1,058.40   $12.48 $1,079.40      $8.52
6/14/19    76.3    0     $13.25   $14.00   $21.00   $13.00   $1,068.06   $0.00    $1,068.20    $0.14
6/28/19    77.8    0     $13.25   $14.00   $21.00   $13.00   $1,090.04   $0.39    $1,089.20    -$1.23
7/12/19    80     4.2    $14.00   $16.00   $24.00   $13.00   $1,280.00   $54.21 $1,380.80      $46.59
7/26/19    80     2.3    $14.00   $16.00   $24.00   $13.00   $1,280.00   $29.90 $1,335.20      $25.30
 8/9/19    80     4.7    $14.00   $16.00   $24.00   $13.00   $1,280.00   $60.45 $1,392.80      $52.35
8/23/19    40.4   0.4    $14.00   $16.00   $24.00   $13.00   $646.56     $5.33    $656.00      $4.11
 9/6/19    54.4   3.4    $14.00   $16.00   $24.00   $13.00   $870.88     $44.72   $952.00      $36.40
9/20/19    80     2.5    $14.00   $16.00   $24.00   $13.00   $1,280.00   $32.11 $1,340.00      $27.89
10/4/19    80     1.5    $14.00   $16.00   $24.00   $13.00   $1,280.00   $19.63 $1,316.00      $16.37
10/18/19   74.8    0     $14.00   $16.00   $24.00   $13.00   $1,280.00   $0.00    $1,196.80    -$83.20
 Total                                                                                        $1,542.52
 X3 Liquidated                                                                                $4,627.56
   Damages
 Total Damages                                                                                $6,170.08




                                              27